Citation Nr: 1507579	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the RO, in pertinent part, denied service connection for headaches.

In July 2012, the Board remanded this issue for additional development, and by an April 2014 decision, the Board denied service connection for headaches. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in a December 2014 Order, the Court granted a December 2014 joint motion for remand of the claim of entitlement to service connection for headaches, vacated the Board's April 2014 decision, and remanded this issue to the Board for readjudication in accordance with the joint motion for remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the most recent VA treatment records associated with the claims file are dated in June 2012, and the most recent private treatment records from Dr. Perrone are dated in April 2008. In this regard, the Board notes that the Veteran's chiropractor, Dr. Sutton, issued a September 2008 statement indicating that the Veteran had been released from treatment and the AOJ need not seek updated records from Dr. Sutton. Further, as discussed below, pre-service private treatment records are relevant to the claim on appeal. On remand, the AOJ should obtain the Veteran's pre-service private treatment records, his updated private treatment records from Dr. Perrone, and his updated VA treatment records.

During an undated examination conducted to process the Veteran for entry into active service, clinical evaluation of the head and neurologic system was normal, and the Veteran denied a history of headaches. In September 1971, the Veteran complained of a headache, and in June 1972, he complained of a headache with vomiting, general malaise, and weakness. The impression in June 1972 was anxiety versus viral gastroenteritis. In July 1972, the Veteran presented with complaints of a headache from being struck by a fist the night prior. In August 1973, the Veteran again complained of a headache, the impression was headache of unknown etiology. On separation examination in August 1973, clinical evaluation of the head and neurologic system was normal. 

A September 1980 private treatment record reflects that the Veteran complained of
a long history of headaches, the pertinent impression was tension headaches. A March 1998 record of private treatment reflects that the Veteran complained of a
headache and neck pain. An October 2001 treatment record reflects that the Veteran was involved in a motor vehicle accident four days earlier. During private treatment in July 2003, the Veteran reported that in addition to low back pain, he was having neck pain and headaches. During VA treatment in June 2005, the Veteran complained of a problem with chronic headaches and reported that he was involved in a motor vehicle accident, post service, by many years, and gave a history of continuous headaches. In July 2006, during VA treatment, the Veteran gave a history of headaches and stated that these occurred following a motor vehicle
accident in 2002. In a September 2008 letter accompanying his treatment records, the Veteran's chiropractor stated that the Veteran had been involved in a motor vehicle accident in October 2001 and was treated for injuries to the cervical spine and was released from care as having reached maximum improvement, pre-accident status.

At the time of the Veteran's February 2013 VA examination, he reported that he had been diagnosed with migraines prior to service. The examiner discussed instances during active service wherein the Veteran complained of headaches and reported that such were related to viral gastroenteritis and being struck with a fist. The examiner rendered a negative etiological opinion on the basis that the Veteran's in-service headaches would not meet the criteria for migraine headaches. The examiner did not opine whether any preexisting headache disability was aggravated by active service or provide sufficient rationale supporting the conclusion that the Veteran's current headache disability was not related to service. In this regard, the examiner did not discuss each of in-service instances during which the Veteran complained of headaches or discuss the Veteran's post service headaches that preceded his 2001 and/or 2002 motor vehicle accident(s). On remand, the AOJ should obtain an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and inquire as to the sources of private treatment records reflecting treatment for headaches prior to his entrance into active service in August 1971. Inform the Veteran that his most recent private treatment records from Dr. Perrone are dated in April 2008.

Provide him VA Forms 21-4142, Authorization and Consent to Release Information to the VA, and request that he complete such in an attempt to secure his outstanding pre-service private treatment records and his updated private treatment records from Dr. Perrone. Advise the Veteran that he may submit his outstanding private treatment records if he so chooses.

Attempt to obtain and associate with the claims file any authorized private treatment records. If a negative response is received from any treatment facility, or if sufficient attempts to obtain the records are futile; the Veteran should be properly notified and the claims file properly documented.

2. Obtain and associate with the claims file the Veteran's VA treatment records from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania, dated from June 2012 to the present. If a negative response is received from any VA facility, or if sufficient attempts to obtain the records are futile; the Veteran should be properly notified and the claims file properly documented.

3. Then, forward the Veteran's claims file to the examiner who conducted the February 2013 VA examination as to the Veteran's headaches, or a suitable substitute. If any examiner determines that an additional physical examination of the Veteran is required in order to respond fully to the Board's inquiries, so schedule the Veteran. 

The examiner should:

a. identify any headache disability that is found to have clearly and unmistakably (i.e., is it medically undebatable) preexisted the Veteran's entrance into active service in August 1971; and 

b. if any headache disability is found to have clearly and unmistakably preexisted service, indicate whether such preexisting headache disability clearly and unmistakably was NOT aggravated in service, specifically including consideration of his in-service headaches in September 1971, June 1972, July 1972, and August 1973.

In this regard, the examiner is advised that "clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999). It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

c. if any headache disability is found not to have clearly and unmistakably preexisted service, opine whether it is at least as likely as not that the Veteran's headache disability was incurred in service or is otherwise related to service, specifically considering his headaches in September 1971, June 1972, July 1972, and August 1973, and his post-service complaints and treatment for headaches both prior to and since his 2001 and/or 2002 motor vehicle accident(s).

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case (SSOC) and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




